Acknowledgment
The amendment filed on August 1, 2022 responding to the Office Action mailed on May 4, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-2, 4-13 and 16-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-13 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art does not disclose the device of claim 1, wherein the non-display area comprises a pad area to which a flexible circuit board is connected, and a first side area and a second side area respectively disposed at opposite sides of the pad area; and the protruding portion comprises a first protruding portion and a second protruding portion respectively overlapping the first side area and the second side area of the non-display area.
Claims 2 and 4-5 which depends upon claim 1 and is allowable on that basis.
Regarding claim 6 the prior art does not disclose the device of claim 6, comprising a bracket disposed under the display panel; and a second conductive tape connecting the protruding portion of the window to the bracket.
Claims 7-11 depend directly or indirectly on claim 6 and are allowable on that basis.
Regarding claim 12 the prior art does not disclose the device of claim 12, wherein the first conductive tape comprises a first portion connecting the first side area to the metal layer and a second portion connecting the second side area to the metal layer.
Claims 13 and 16-23 depend directly or indirectly on claim 12 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893